Case 1:18-cr-03989-WJ Document 66 Filed 05/26/20 Page 1 of LED
UNITED STATES DIST ICT COURT
ALBUQUERQUE, ©) ./ MEXICO

IN THE UNITED STATES DISTRICT COURT MAY 24 2029

FOR THE DISTRICT OF NEW MEXICO
| rp wr

poogho ee . }
UNITED STATES OF AMERICA,
Plaintiff,
No. 18-CR-03989 WJ
von

ALLISTER QUINTANA,

Defendant.

SECOND MOTION TO RESCHEDULE SENTENCING AND EXTEND DEADLINES
Defendant Allister Quintana, through his attorney, Ray Twohig, moves this Court
for an order rescheduling the sentencing, which is currently set for June 22, 2020 at 2:00
pm (Doc Text) due to the continued complications arising from the Covid 19 Pandemic,
with a proposed additional delay of one month, and also proposes extending deadlines to
submit responses to the Pending Motion (Doc 64) and the sentencing memorandum. The
grounds follow:

1. The Defendant has obtained the assistance of Dr. Christine Johnson, PhD, a
forensic psychologist, to evaluate the mental health issues which the court should
consider in imposing sentence in this matter.

2. The Presentence Report has been filed and submitted to counsel by the probation
office on March 16, 2020. It has been reviewed by counsel and mailed to the
Defendant, who is in custody at the McKinley County Detention Center. As counsel
represented in the Unopposed Motion to Reschedule Sentencing (Doc 62), due to

orders issued by New Mexico Governor Lujan Grisham, visitation by counsel and

 
Case 1:18-cr-03989-WJ Document 66 Filed 05/26/20 Page 2 of 4

Dr. Johnson is restricted, and both counsel.and Dr. Johnson have been directed
and encouraged to shelter in place. This Court had, at the time of filing that motion,
substantially restricted activities taking place at the courthouses, and had entered
orders, including Administrative Order 20-MC-004-12 on March 30, 2020, finding
that, depending on their circumstances, sentencings “cannot be conducted in
person without seriously jeopardizing public health and safety” and authorizing use
of video or telephone conferencing. Defendant contended at that time, and
continues to contend that the sentencing in this case should be in person.

. Defendant, in that motion asserted that the two month delay which was sought,
“may serve to alleviate the risk to a sufficient extent to allow for in person
sentencing.” However, the risk has not been alleviated sufficiently, and has in
many ways gotten substantially worse. The Court has issued additional
Administrative Orders including, most recently Administrative Order 20-MC-04-19.
The Coronavirus pandemic has hit McKinley County particularly hard, to the extent
that in recent days it has been widely reported that Gallup has become the city with
the highest increase in positive cases in the United States, while the United States
now leads the world in new infections aia in deaths. The Governor has ordered
Gallup closed to an extent not seen in other areas at the request of the Gallup
Mayor.

. In person meetings with Mr. Quintana at the McKinley County Detention Center
have continued to be barred. Counsel has been able to have phone contact with
him and has discussed the presentence report and the United States’ Motion for

Upward Departure Or In the Alternative Variance, and Sentencing Memorandum.
motion.

Case 1:18-cr-03989-WJ Document 66 Filed 05/26/20 Page 3 of 4

These discussions have: been limited by virtue of telephone iimitations, and have
not been sufficient to allow filings in this case to address the Presentence Report
(Doc 60) or the Unites’ Motion for Upward Departure or In the Alternative Variance,
and Sentencing Memorandum (Doc. 64).

Counsel has learned that some defendants in the McKinley County Detention
Center have been able to have meetings via Zoom with their attorneys, and with
experts. Dr. Johnson has undertaken to arrange for such a meeting for her with Mr.
Quintana in the future. It is currently being scheduled. That process is not sufficient
to allow completion of the Psychological evaluation necessary for this case, and
undersigned counse! seeks an additional order to allow sufficient access to Mr.
Quintana by Dr. Johnson, and by undersigned counsel.

The evaluation by Dr. Johnson is essential for counsel to complete his sentencing
memorandum and response to the Government’s motion. Additional meeting time
with Mr. Quintana is also necessary for counsel in order to allow a review of
documents which is not feasible by phone, or even by Zoom meeting.

An additional one month extension, to include extension of deadlines for filings by
the defense, would allow counsel to attempt to arrange and conduct additional
meetings. Nonetheless, the extensive limitations on contact and access during this
continuing period of limited access as well as the reluctance by counsel and Dr.
Johnson to be exposed to great risk fo themselves and Mr. Quintana of contracting
the Covid 19 virus, may require further delay.

Assistant United States Attorney Joseph Spindle does not oppose the

 
Case 1:18-cr-03989-WJ Document 66 Filed 05/26/20 Page 4 of 4

| hereby certify that on the 26th
day of May, 2020, | filed the
foregoing electronically through the
CM/ECF system, which caused

all parties and counsel of record

to be served by electronic means,
as more fully reflected on the
Notice of Electronic Filing.

/s/ Ray Twohig

 

Ray Twohig

Respectfully submitted,

/s/ Ray Twohig

 

Ray Twohig

Attorney for Defendant

8998 Rio Grande Blvd., N.W.
Albuquerque, NM 87114
Phone: 505/898-0400
